AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DISTRICT COURT

for the FILED IN GPE, eourer
Eastern District of North Carolina ON \ ;
Peter. , Jt., Clerk

 

United States of America ) US District Court
Bastem District
v. ) Case No. 2:21-MJ-1109-2KS otnG
)
ANTHONY JAMES BRUEY ) Charging District: Middle District of Florida
Defendant ) Charging District’s Case No. 2:21-CR-74-2

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. Ifthe time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

| Place: Courtroom No.:

US Distri¢ Court MD FL Date and Time: Sept. |"), 202( at 2:00 pM.

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the

charges are pending.
Date: 09/03/2021 Hp Y hohe

JS Judge’ 's signature

 

 

 

 

KIMBERLY A. SWANK, US MAGISTRATE JUDGE

Printed name and title

Case 2:21-mj-01109-KS Document11 Filed 09/03/21 Page 1of1
